Citation Nr: 0820426	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-33 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $33,090.33, 
to include whether the overpayment was validly created and 
assessed against the appellant.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran-appellant served on active duty from September 
1986 to January 1992.

When this matter was last before the Board of Veterans' 
Appeals (Board) in April 2007, it was determined that the 
appellant's request for a waiver of the overpayment was 
timely filed.  As a result, the matter was remanded to the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office's (RO's) Committee on Waivers and Compromises 
(Committee) for further development and the adjudication of 
the issue of waiver of recovery of the overpayment, to 
include whether the overpayment was validly created and 
assessed against the appellant.  In June 2007, the RO issued 
a decision that the overpayment was validly created.  In 
January 2008, the Committee issued a supplemental statement 
of the case that denied the appellant's request for a waiver.  


FINDINGS OF FACT

1.  The appellant was granted service connection for post-
traumatic stress disorder and headaches in a May 1995 rating 
decision and assigned 10 percent disability evaluations for 
each disability.  The disability evaluation for post-
traumatic stress disorder was increased to 50 percent in a 
March 1997 rating decision.

2.  In December 1997, the appellant was incarcerated in the 
Oregon State Penitentiary based upon a felony conviction.  

3.  In January 2000, the appellant's spouse informed the RO 
in writing that the appellant had been incarcerated since 
December 1997, and that he would remain incarcerated for 75 
months.  In June 2000, the RO obtained information from 
Oregon State Penitentiary that the appellant had been 
incarcerated since December 1997, and was not scheduled for 
release until December 2003.  Based upon this information, 
the RO directed a letter to the appellant that proposed the 
reduction of his VA disability compensation to 10 percent, 
effective from February 3, 1998.

4.  In June 2001, the appellant's disability compensation 
benefits were reduced to 10 percent effective from February 
3, 1998 through May 30, 2001, based on his incarceration.  
This action created an overpayment of $33,090.33 which was 
subsequently collected.

5.  The appellant was a fault in the creation of the 
indebtedness based upon his failure to timely advise VA of 
his incarceration.  

6.  VA was not at fault in the creation of the overpayment; 
the failure to adjust the appellant's benefits based upon his 
incarceration in a reasonably timely manner, however, 
unjustly increased the amount of the overpayment, effective 
from the first day of the month following the date that they 
first learned of overpayment, February 1, 2000.  This 
resulted in an additional overpayment of $12,405.00.  

7.  Collection of the overpayment not waived herein has not 
been shown to deprive the appellant of basic necessities or 
nullify the objective for which the benefits were intended, 
but a failure to make restitution of the reduced amount of 
the overpayment would result in unfair gain to the appellant.


CONCLUSIONS OF LAW

1.  The overpayment of VA compensation benefits in the amount 
of $33,090.33 was properly created.  38 U.S.C.A. § 5313 (West 
2002); 38 C.F.R. § 3.665 (2007).

2.  A partial waiver of the appellant's overpayment 
indebtedness to VA in the amount of $12,405.00 is consistent 
with the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 
1.965 (2007).  

3.  Recovery of the remainder of the appellant's overpayment 
indebtedness to VA, in the amount of $20,685.33 does not 
violate the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302; 38 C.F.R. §§ 1.962, 1.965.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving waiver of 
indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his request 
for a waiver.  In short, the Board concludes from that review 
that the requirements for the fair development of the waiver 
request have been met in this case.  

Every possible avenue of assistance has been explored, and 
the appellant has had ample notice of what might be required 
or helpful to his case.  The appellant was provided several 
opportunities, including most recently in June 2007 and 
October 2007, to provide current financial information and 
other pertinent evidence in support of his claim that he was 
without fault in the creation of the overpayment and that the 
collection of the overpayment would impose an undue hardship 
upon him.  Although the foregoing notice was sent to the 
appellant's most recent address of record as provided by his 
accredited representative in December 2005, the appellant 
failed to respond to these overtures.  Further development 
and further expending of VA's resources is not warranted.  

The Board also notes that in accordance with the Board's 
April 2007 remand, the appellant was provided a decision 
regarding the RO's finding of the validity of the creation of 
the indebtedness in a June 2007 decision.  Although the 
appellant did not thereafter file a notice of disagreement 
with those findings, given that the issue is inextricably 
intertwined with the issue of waiver, that question will also 
be addressed below.  See Schaper v. Derwinski, 1 Vet. App. 
430 (1991).

The appellant is seeking entitlement to a waiver of recovery 
of an overpayment of disability compensation benefits in the 
amount of $33,090.33.  The Committee found that the 
collection of the overpayment from the appellant would not be 
against the principles or equity and good conscience.  See 
38 C.F.R. § 1.965 (2007).  

In the interest of clarity, the Board will initially present 
a factual background.  Thereafter, the Board will analyze the 
appellant's claim and render a decision. 

Factual Background

The basic facts of this case are not in dispute.  Review of 
the record reflects that the appellant was granted service 
connection for post-traumatic stress disorder and headaches 
in a May 1995 rating decision and assigned 10 percent 
disability evaluations for each disability.  The disability 
evaluation for post-traumatic stress disorder was increased 
to 50 percent in a March 1997 rating decision.  Based upon 
these decisions, the appellant was awarded VA disability 
compensation benefits and was notified of his rights and 
responsibilities related to receipt of VA benefits.

In December 1997, the appellant was incarcerated in the 
Oregon State Penitentiary based upon a felony conviction.  

In January 2000, in the course of applying for an 
apportionment of the appellant's disability benefits (which 
was eventually granted to her), the appellant's spouse 
informed the RO in writing that the appellant had been 
incarcerated since December 1997, and that he would remain 
incarcerated for 75 months.  

Almost 6 months later, in June 2000, the RO obtained 
information from Oregon State Penitentiary that the appellant 
had been incarcerated since December 1997, and was not 
scheduled for release until December 2003.  Based upon this 
information, in June 2000, the RO directed a letter to the 
appellant that proposed the reduction of his VA disability 
compensation to 10 percent, effective from February 3, 1998.

Nearly a year later, in June 2001, the appellant's disability 
compensation benefits were reduced to 10 percent effective 
from February 3, 1998 through May 30, 2001, based upon his 
incarceration.  This action created an overpayment of 
$33,090.33.

In February 2003, the appellant requested a waiver of the 
overpayment.  In conjunction with this request, he submitted 
a financial status report.  In this financial status report, 
the appellant, who was incarcerated at the time, reported $0 
in monthly net income, $0 in expenses, and no assets or 
debts.  His request was denied in July 2003 on the basis that 
he failed to request the waiver within 180 days of the notice 
of overpayment.  That decision, however, was ultimately 
reversed by the Board's April 2007 decision.  Following the 
Board's remand, the appellant was given two opportunities to 
update his financial status report but failed to do so.  

In a June 2007 decision of the RO it was determined that the 
overpayment was properly assessed against the appellant.  In 
a July 2008 supplemental statement of the case, the Committee 
denied the appellant's request for waiver on the basis that 
collection of the debt would not be against equity and good 
conscience.  The Committee determined that both the appellant 
and VA were at fault in the creation of the overpayment but a 
balancing of faults was against the appellant.  They also 
found that the appellant had been unjustly enriched by 
receiving benefits to which he was not entitled, and that 
recovery of the overpayment would not create undue financial 
hardship.

In an October 2007 VA Memorandum, it was noted that the 
appellant's total overpayment had been collected through the 
withholding of his disability benefits between August 2001 
and January 2007.  

Analysis

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of 20 percent or more shall not be paid compensation 
in excess of the amount payable for a disability evaluated as 
10 percent disabling beginning on the 61st day of 
incarceration.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. § 
3.665 (2007).

Upon review of the evidence, the Board notes that the 
appellant has not specifically contested the amount of the 
overpayment.  In light of this fact and the provisions of 38 
U.S.C.A. § 5313 and 38 C.F.R.§ 3.665, the Board finds that 
the overpayment of VA disability compensation benefits in the 
amount of $33,093.33 was solely the consequence of the 
appellant's own action by virtue of his incarceration and 
subsequent failure to notify VA of that incarceration, and 
thus properly created.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  (1) Fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302 (West 
2002).  The Board's review of the record reflects that the 
Committee has implicitly resolved this question in favor of 
the appellant, finding, in essence, that his actions did not 
represent the intentional behavior to obtain Government 
benefits to which he was not entitled, which is necessary for 
a finding of fraud, misrepresentation or bad faith.  The 
Board agrees with that preliminary finding.  Therefore, there 
is no statutory bar to waiver of recovery of the overpayment.  

The next question before the Board for review is whether the 
evidence establishes that recovery of the indebtedness would 
be against equity and good conscience, in which case recovery 
of that overpayment may be waived.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.963, 1.965.  The following is pertinent to 
this matter:

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment. Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider, and in fact has considered, all of these 
specifically enumerated elements.  However, the issues of 
fault, unjust enrichment, undue hardship, and whether there 
would be a defeat of the purpose of an existing benefit to the 
appellant are more significant to the case before the Board.  

VA's working definition of "fault" is "The commission or 
omission of an act that directly results in the creation of 
the debt"  (Veteran's Benefits Administration Circular 20-90-
5, February 12, 1990).  Fault should initially be considered 
relative to the degree of control the appellant had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

It is the contention of the appellant and his representative 
that he should not have to repay the overpayment because he 
never received any of the disability compensation that was 
awarded to him since it was sent directly to his wife for her 
support and the support of his children.  He alleges that if 
an apportionment decision had been made earlier, his spouse 
and children would have received the money compensation 
benefits anyway, and there would not have been an overpayment 
at all.  In the alternative, the appellant's representative 
has argued that VA should have immediately adjusted the 
appellant's disability award as soon as they were informed of 
the appellant's incarceration by the appellant's spouse.  
They believe since the VA was made aware of the appellant's 
incarceration in January 2000, the portion of the overpayment 
that accumulated after that time should be waived.   

The Board has carefully reviewed the entire record in light 
of the appellant's contentions and the applicable law and 
regulations.  In terms of fault, the appellant has simply 
stated that he did not receive any of the overpayment, and 
that his family would have received it as an apportionment 
anyway, and thus he should not be held responsible for the 
repayment of benefits he never received.  Essentially, a 
person who is a recipient of VA compensation benefits must 
notify VA of all circumstances which will affect his or her 
entitlement to receive the benefit being paid.  The Board 
notes that there is no documentation of record from the 
appellant or otherwise prior to January 2000 indicating that 
he was incarcerated.  

After consideration of the record, the Board concurs with the 
RO that the appellant was at fault in the creation of the 
overpayment.  The appellant had constructive, if not actual 
notice that his incarceration would affect his ability to 
receive VA disability compensation payments.  Prior to and 
during his incarceration, the appellant's benefit payments 
were mailed to him at his last known address of record.  At 
the very least, the appellant should have informed the VA of 
his change of address.  Nonetheless, the appellant did not 
report his incarceration to the VA in a timely manner.  In 
essence, the appellant's fault is not mitigated by his 
erroneous belief that his family would have received the 
benefit anyway.  Simply put, but for the appellant's failure 
to timely report his incarceration, the overpayment would not 
have been created.  Thus, the appellant was at fault in the 
creation of the overpayment.  

One of the specifically enumerated elements to be considered 
under 38 C.F.R. § 1.965(a) is a balancing of faults between 
the debtor and the VA.  As indicated above, there is no 
evidence that the VA shared responsibility for the creation 
of the overpayment; there is evidence, however, that VA 
failed to adjust the appellant's benefits based upon notice 
of his incarceration in a reasonably timely manner.  Offering 
the benefit of the doubt to the appellant in this instance, 
it is not inconceivable that VA could have adjusted the 
appellant's disability compensation based upon something so 
concrete as an incarceration immediately after finding out 
about the incarceration.  Given that VA found out in January 
2000, the adjustment could have taken place effective from 
the first day of the month following the date that they first 
learned of overpayment, specifically February 1, 2000.  This 
undue delay in adjusting the appellant's benefits resulted in 
an additional overpayment of $12,405.00, which is the 
accumulation of overpayment between February 1, 2000 and May 
30, 2001.  That factor can and should be taken into 
consideration in a waiver determination.  To the extent that 
this delay contributed to the amount of the overpayment, the 
appellant has been inequitably assessed.  The waiver of that 
excess accumulation in the amount of $12,405.00, is 
consistent with the principles of "equity and good 
conscience."  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965

As to whether the repayment of overpayment resulted in, or 
would result in financial hardship, the Board notes that the 
regulation provides that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor of the basic necessities.  It appears that the 
overpayment has already been recovered by incremental 
deductions taken from the appellant's monthly VA compensation 
payments.  It also appears that the appellant was 
incarcerated in a correctional institution at the State's 
expense during the time that at least some of the recovery of 
the overpayment was made.  During that time, given his 
circumstances, there is no reason to believe that he was 
deprived of the basic necessities nor was there a 
nullification of the objective for which the benefits were 
intended because of the recovery of the overpayment.  There 
is no evidence that he was forced to endure a lack of food, 
clothing, or shelter as a result of the collection of the 
debt.  Although the financial statement submitted by the 
appellant at the time that he applied for the waiver in 2003 
showed no income, it also showed that the appellant had no 
expenses for necessities.  The appellant was recently 
provided with an opportunity to provide updated financial 
information, but failed to do so.  Moreover, the appellant 
continues to receive substantial VA disability compensation 
to this day.  Thus, there is no indication that recovery of 
the overpayment not waived herein had caused or would cause 
undue hardship.

Of equal significance is the finding that failure to make 
restitution of the amount of overpayment not waived herein 
would result in the appellant's unjust enrichment by virtue 
of the fact that he retained money to which he was not 
legally entitled.  The appellant in this case did not, 
according to the available record, change his position due to 
his detriment and as a result of the award of VA compensation 
benefits.

Based on the record, the Board is not persuaded that recovery 
of the reduced amount of the overpayment not waived herein 
would be unfair, unconscionable, or unjust.  This is so 
particularly since the appellant continued to accept VA 
compensation benefits at a time when he was incarcerated and 
was not entitled to those benefits.  The Board finds, 
therefore, that under the principles of equity and good 
conscience, taking into consideration all of the specifically 
enumerated elements of 38 C.F.R. § 1.965(a), a partial waiver 
of the appellant's overpayment indebtedness to VA in the 
amount of $12,405.00, is consistent with those principles, 
but it would not be unfair to recover the remainder of the 
appellant's overpayment indebtedness to VA, in the amount of 
$20,685.33.  The end result would not be unduly favorable or 
adverse to either the Government or the appellant.  The 
evidence in this case is not so evenly balanced that there is 
doubt as to any material issue except as expressed above 
regarding the partial waiver.  38 U.S.C.A. § 5107(b).  






	(CONTINUED ON NEXT PAGE)



ORDER

The overpayment of VA compensation benefits in the amount of 
$33,090.33, was properly created.  

A partial waiver of the overpayment indebtedness to VA in the 
amount of $12,405.00, is granted  

The waiver of recovery of the remainder of the appellant's 
overpayment indebtedness to VA, in the amount of $20,685.33, 
is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


